DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ISAAC ROLDY LOUINISTE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-617

                         [September 8, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sarah Willis, Judge;
L.T. Case No. 50-2017-CF-008227-AXXX-MB.

  Michael Salnick of Law Offices of Salnick & Fuchs, PA, West Palm
Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.